Case: 4:17-cv-02547-DDN Doc. #: 68 Filed: 06/03/19 Page: 1 of 1 PageID #: 575



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI

CATHERINE FOWLER,                            )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          )        Cause No.: 4:17-CV-2547 DDN
                                             )                                                   \
MIDAS HOSPITALITY, et al.,                   )
                                             )
       Defendants.                           )

                              STIPULATION FOR DISMISSAL

       COMES NOW Plaintiff, by and though counsel, and hereby dismisses her cause of action

with prejudice. Each party to bear their own costs.

                                                      GOLDBLATT + SINGER, P.C.

                                                      Isl Shaun M Falvey
                                                      SHAUN M. FALVEY #55294
                                                      sfalvey@stlinjucylaw.com
                                                      8182 Maryland Ave., Ste. 801
                                                      St. Louis, MO 63105
                                                      (314) 231-4100- Office
                                                      (314) 241-4078- Fax

                                                      ATTORNEYS FOR PLAINTIFF


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing document has been filed and served
via the Court's electronic filing system this 31 st day of May, 2019 to:

Robert Rowland
Rouse and Cary
10733 Sunset Office Drive, Suite 410
St. Louis, MO 63127

                                                      Isl Shaun M Falvey
